DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on 5/10/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

 Claim Objections
Claim 33 is objected to because of the following informalities:
in claim 33, line 35: “senses user” should be “sensed user”.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 16, 25-27, and 33 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1, 16, 25-27, and 33 are directed to a method estimating wrist temperature rhythm data in which an influence of the external environment temperature is corrected using a computational algorithm, which is an abstract idea.  Claims 1, 
The analysis of claim 1 is as follows:
Step 1: Claim 1 is drawn to a machine.
Step 2A – Prong One: Claim 1 recites an abstract idea.  In particular, claim 1 recites the following limitations:
[A1] determine an amount of change in a wrist temperature from a first time point to a second time point and an amount of change in an external environment temperature from the first time point to the second time point, based on the acquired wrist temperature data and the acquired external environment temperature data; 
[B1] determine whether a first condition is satisfied; 
[C1] determine whether a second condition is satisfied;
[D1] in response to determining that the first condition is satisfied, remove first wrist temperature data, in a first time range after a reference point for determining the amount of change in the wrist temperature, from the acquired wrist temperature data to generate remaining wrist temperature data; and

[F1] estimate wrist temperature rhythm data in which an influence of the external environment temperature is corrected by interpolating the removed first wrist temperature data or the removed second wrist temperature data based on the remaining wrist temperature data,
[G1] wherein the first condition is that the amount of change in the wrist temperature is less than a first threshold and the amount of change in the external environment temperature is less than a second threshold that is different than the first threshold, or that the amount of change in the wrist temperature is greater than a third threshold and the amount of change in the external environment temperature is greater than a fourth threshold that is different than the third threshold, and
[H1] wherein the second condition is that an absolute value of the amount of change in the external environment temperature is greater than a fifth threshold.
These elements [A1]-[H1] of claim 1 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.

1. A wrist temperature rhythm acquisition apparatus comprising:
[I1] a data acquirer configured to acquire wrist temperature data of a user and external environment temperature data; and 
[J1] a processor configured to….
These elements [I1]-[J1] of claim 1 do not integrate the exception into a practical application of the exception.  In particular, the element [I1] is merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher level of generality - see MPEP 2106.04(d) and MPEP 2106.05(g).  Also, the element [J1] is merely an instruction to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.04(d) and MPEP 2106.05(f).
Step 2B: Claim 1 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the element [I1] does not qualify as significantly more because it is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  In particular, the data acquirer is nothing more than a temperature sensor detecting temperature at the wrist and a temperature sensor detecting environmental or ambient temperature.  Such temperature sensors are conventional as evidenced by: 
U.S. Patent Application Publication No. 2007/0077079 (Kim) discloses that environmental temperature sensors are conventional (paragraph 0036 of Kim);
U.S. Patent Application Publication No. 2009/0198112 (Park) discloses that environmental temperature sensors are well-known (paragraph 0044 of Park); 

U.S. Patent Application Publication No. 2006/0195035 (Sun) discloses that temperature sensors at the wrist are conventional (paragraphs 0127-0129 of Sun).
Also, the element [J1] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements 
The analysis of claim 16 is as follows:
Step 1: Claim 16 is drawn to a process.
Step 2A – Prong One: Claim 16 recites an abstract idea.  In particular, claim 16 recites the following limitations:
[A16] A method comprising:
[B16] acquiring wrist temperature data of a user and external environment temperature data;
[C16] determining an amount of change in a wrist temperature from a first time point to a second time point and an amount of change in an external environment temperature from the first time point to the second time point, based on the acquired wrist temperature data and the acquired external environment temperature data;
[D16] determining whether a first condition is satisfied; 
[E16] determining whether a second condition is satisfied;
[F16] in response to determining that the first condition is satisfied, removing first wrist temperature data, in a first time range after a reference point for determining the amount of change in the wrist temperature from the acquired wrist temperature data to generate remaining wrist temperature data;
[G16] in response to determining that the second condition is satisfied, remove second wrist temperature data, in a second time range, that is different than the first time 
[H16] estimating wrist temperature rhythm data in which an influence of the external environment temperature is corrected by interpolating the removed first wrist temperature data or the removed second wrist temperature data based on the remaining wrist temperature data,
[I16] wherein the first condition is that the amount of change in the wrist temperature is less than a first threshold and the amount of change in the external environment temperature is less than a second threshold that is different than the first threshold, or that the amount of change in the wrist temperature is greater than a third threshold and the amount of change in the external environment temperature is greater than a fourth threshold that is different than the third threshold, and
[J16] wherein the second condition is that an absolute value of the amount of change in the external environment temperature is greater than a fifth threshold.
These elements [A16]-[J16] of claim 16 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two:  Claim 16 recites no limitations that are beyond the judicial exception.  Alternatively, if one considers the step “acquiring wrist temperature data of a user and external environment temperature data” of claim 16 beyond the judicial exception, this recitation does not integrate the exception into a practical application of the exception.  In particular, this recitation is merely adding insignificant extra-solution activity to the judicial 
Step 2B: Claim 16 recites no limitations that are beyond the judicial exception.  Alternatively, if one considers the step “acquiring wrist temperature data of a user and external environment temperature data” of claim 16 beyond the judicial exception, this recitation does not recite additional elements that amount to significantly more than the judicial exception itself because this recitation is merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea.
In view of the above, even if one considers the step “acquiring wrist temperature data of a user and external environment temperature data” of claim 16 beyond the judicial exception, this additional element individually does not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
The analysis of claims 25-27 is as follows:
Step 1: Claim 25 is drawn to a machine.

[A25] determine an amount of change in a wrist temperature from a first time point to a second time point and an amount of change in an external environment temperature from the first time point to the second time point, based on the sensed wrist temperature data and the sensed external environment temperature data; 
[B25] determine whether a first condition is satisfied; 
[C25] determine whether a second condition is satisfied;
[D25] in response to determining that the first condition is satisfied, remove first wrist temperature data, in a first time range after a reference point for determining the amount of change in the wrist temperature, from the sensed wrist temperature data to generate remaining wrist temperature data; 
[E25] in response to determining that the second condition is satisfied, remove second wrist temperature data, in a second time range, that is different than the first time range, after the reference point for determining the amount of change in the wrist temperature, from the sensed wrist temperature data to generate the remaining wrist temperature data; and
[F25] acquire wrist temperature rhythm data in which an influence of the external environment temperature is corrected by interpolating the removed first wrist temperature data or the removed second wrist temperature data based on the remaining wrist temperature data,

[H25] wherein the second condition is that an absolute value of the amount of change in the external environment temperature is greater than a fifth threshold.
These elements [A25]-[H25] of claim 25 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 25 recites the following limitations that are beyond the judicial exception:
25. A wrist-wearable device comprising: 
[I25] a first sensor configured to sense wrist temperature data of a user; 
[J25] a second sensor configured to sense external environment temperature data; and 
[K25] a processor configured to….
  These elements [I25]-[K25] of claim 25 do not integrate the exception into a practical application of the exception.  In particular, the elements [I25] and [J25] are merely adding insignificant extra-solution activity to the judicial exception, i.e., mere data gathering at a higher 
Step 2B: Claim 25 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the elements [I25] and [J25] do not qualify as significantly more because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  In particular, the first and second sensors are nothing more than a temperature sensor detecting temperature at the wrist and a temperature sensor detecting environmental or ambient temperature.  Such temperature sensors are conventional as evidenced by Kim, Park, Proud, and Sun (as provided above with respect to the rejection of claim 1).
Also, the element [K25] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).

Claims 26-27 depend from claim 25, and recite the same abstract idea as claim 25.  Furthermore, these claims only contain recitations that further limit the abstract idea (that is, the claims only recite limitations that further limit the algorithm), with the following exceptions: 
Claim 26: wherein the first sensor is disposed on a surface of the wrist-wearable device in proximate contact with a wrist of the user when the wrist-wearable device is worn by the user; and
Claim 27: wherein the second sensor is disposed on a surface of the wrist-wearable device that is not in proximate contact with a wrist of the user when the wrist-wearable device is worn by the user.
Each of these claims limitations does not integrate the exception into a practical application of the exception.  In particular, the elements of claims 26-27 are merely adding 
Also, each of these limitations does not recite additional elements that amount to significantly more than the judicial exception itself because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  In particular, the first and second sensors are nothing more than a temperature sensor detecting temperature at the wrist and a temperature sensor detecting environmental or ambient temperature in which both sensors are on the wrist.  Such temperature sensors are conventional as evidenced by Kim, Park, Proud, and Sun (as provided above with respect to the rejection of claim 1).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations of each claim as an ordered combination in conjunction with the claims from which they depend (that is, as a whole) adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
The analysis of claim 33 is as follows:
Step 1: Claim 33 is drawn to a machine.

[A33] determine an amount of change in a user temperature from a first time point to a second time point and an amount of change in an external environment temperature from the first time point to the second time point, based on the sensed user temperatures and the sensed external environment temperatures; 
[B33] determine whether the amount of change in the user temperature is less than a first threshold and the amount of change in the external environment temperature is less than a second threshold that is different than the first threshold, the amount of change in the user temperature is greater than a third threshold and the amount of change in the external environment temperature is greater than a fourth threshold that is different than the third threshold, or an absolute value of the amount of change in the external environment temperature is greater than a fifth threshold;
[C33] in response to determining that the amount of change in the user temperature is less than the first threshold and the amount of change in the external environment temperature is less than the second threshold that is different than the first threshold or that the amount of change in the user temperature is greater than the third threshold and the amount of change in the external environment temperature is greater than the fourth threshold that is different than the third threshold, remove first user temperatures, in a first time range after a reference point for determining the amount of change in the user 
[D33] in response to determining that the absolute value of the amount of change in the external environment temperature is greater than the fifth threshold, remove second user temperatures, in a second time range, that is different than the first time range, after the reference point for determining the amount of change in the user temperature, from the senses user temperatures to generate the remaining user temperatures; and
[E33] interpolate, into the remaining user temperatures, third user temperatures replacing the removed first user temperatures or the removed second user temperatures, based on the remaining user temperatures, to generate user temperature rhythm data.
These elements [A33]-[E33] of claim 33 are drawn to an abstract idea since they involve a mental process that can be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
Step 2A – Prong Two: Claim 33 recites the following limitations that are beyond the judicial exception:
33. An apparatus comprising:
[F33] a first sensor configured to sense user temperatures;
[G33] a second sensor configured to sense external environment temperatures; and
[H33] a processor configured to….

Step 2B: Claim 33 does not recite additional elements that amount to significantly more than the judicial exception itself.  In particular, the elements [F33] and [G33] do not qualify as significantly more because they are merely insignificant extrasolution activity to the judicial exception, e.g., mere data gathering in conjunction with the abstract idea that uses conventional, routine, and well known elements.  In particular, the first and second sensors are nothing more than a temperature sensor detecting temperature at the wrist and a temperature sensor detecting environmental or ambient temperature.  Such temperature sensors are conventional as evidenced by Kim, Park, Proud, and Sun (as provided above with respect to the rejection of claim 1).
Also, the element [H33] does not qualify as significantly more because this limitation is simply appending well-understood, routine and conventional activities previously known in the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014)) and/or a claim to an abstract idea requiring no more than being stored on a computer readable medium which is a well-understood, routine and conventional activity previously known in the industry (see Electric Power Group, 830 F.3d 1350 (Fed. Cir. 2016); Alice Corp. v. CLS Bank Int’l, 110 USPQ2d 1976 (2014); SAP Am. v. InvestPic, 890 F.3d 1016 (Fed. Circ. 2018)).
In view of the above, the additional elements individually do not amount to significantly more than the above-judicial exception (the abstract idea).  Looking at the limitations as an ordered combination (that is, as a whole) adds nothing that is not already present when looking at the elements taking individually.  There is no indication that the combination of elements improves the functioning of a computer, for example, or improves any other technology.  There is no indication that the combination of elements permits automation of specific tasks that previously could not be automated.  There is no indication that the combination of elements includes a particular solution to a computer-based problem or a particular way to achieve a desired computer-based outcome.  Rather, the collective functions of the claimed invention merely provide conventional computer implementation, i.e., the computer is simply a tool to perform the process.
	
Allowable Subject Matter
Claims 7 and 13-15 are allowed.
With respect to the statutory requirement under 35 U.S.C 101, claims 7 and 13-15 are patent eligible because claim 7 (from which claims 13-15 depend) recites “a processor configured to… estimate core temperature rhythm data, based on the estimated wrist temperature rhythm data, the acquired heart rate data, and the acquired data of the amount of exercise”, which is not drawn to an abstract idea because this recitation involves a calculation process that cannot be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.

Claims 13-15 are allowable by virtue of their dependence from claim 7.
Claims 22-24 are objected to.
Claims 22-24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to the statutory requirement under 35 U.S.C 101, claims 22-24 are patent eligible because claim 22 (from which claims 23-24 depend) recites “estimating core temperature rhythm data, based on the estimated wrist temperature rhythm data, the acquired heart rate data, and the acquired data of the amount of exercise”, which is not drawn to an abstract idea because this recitation involves a calculation process that cannot be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.

Claims 30-32 are objected to.
Claims 30-32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
With respect to the statutory requirement under 35 U.S.C 101, claims 30-32 are patent eligible because claim 30 (from which claims 31-32 depend) recites “wherein the processor is further configured to acquire core temperature rhythm data, based on the acquired wrist temperature rhythm data, the sensed heart rate data, and the sensed data of the amount of cannot be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
With respect to the prior art, claims 30-32 depend from claim 25 and contain all the features of claim 25.  The prior art does not teach or suggest “a processor configured to: determine an amount of change in a wrist temperature from a first time point to a second time point and an amount of change in an external environment temperature from the first time point to the second time point, based on the sensed wrist temperature data and the sensed external environment temperature data…in response to determining that the first condition is satisfied, remove first wrist temperature data, in a first time range after a reference point for determining the amount of change in the wrist temperature, from the sensed wrist temperature data to generate remaining wrist temperature data; [and] in response to determining that the second condition is satisfied, remove second wrist temperature data, in a second time range, that is different than the first time range, after the reference point for determining the amount of change in the wrist temperature, from the sensed wrist temperature data to generate the remaining wrist temperature data” along with the other features of claim 25.  As such, claim 25 is not rejected over the prior art though it stands rejected over 35 U.S.C. 101.  Claims 30-32 are allowable by virtue of their dependence from claim 25 and by virtue of not being rejected over 35 U.S.C. 101.
Claim 34 is objected to.
Claim 34 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
cannot be practically performed in the human mind including observation, evaluation, judgment, and opinion and using pen and paper.
With respect to the prior art, claim 34 depends from claim 33 and contains all the features of claim 33.  The prior art does not teach or suggest “a processor configured to: determine an amount of change in a user temperature from a first time point to a second time point and an amount of change in an external environment temperature from the first time point to the second time point, based on the sensed user temperatures and the sensed external environment temperatures … in response to determining that the amount of change in the user temperature is less than the first threshold and the amount of change in the external environment temperature is less than the second threshold that is different than the first threshold or that the amount of change in the user temperature is greater than the third threshold and the amount of change in the external environment temperature is greater than the fourth threshold that is different than the third threshold, remove first user temperatures, in a first time range after a reference point for determining the amount of change in the user temperature, from the sensed user temperatures data to generate remaining user temperatures; [and] in response to determining that the absolute value of the amount of change in the external environment temperature is greater than the fifth threshold, remove second user temperatures, in a second time range, that is different than the first time range, after the reference point for determining the amount of change in the user temperature, from the senses user temperatures to generate the remaining user temperatures” 

Response to Arguments
The Applicant’s arguments filed 5/10/2021 have been fully considered.
Claim objections
There are new grounds of claim objections.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
In view of the claim amendments filed on 5/10/2021, the claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are withdrawn.
Prior art rejections
In view of the claim amendments filed on 5/10/2021, the prior art rejections are withdrawn.
35 U.S.C. 101
There are new grounds of claim rejections under 35 U.S.C. 101.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394.  The examiner can normally be reached on Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Matthew Kremer/
Primary Examiner, Art Unit 3791